Citation Nr: 1013126	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, 
Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran had active military service in the U.S. Coast 
Guard from June 1980 to March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran and his friend appeared and testified at a RO 
hearing held before a Decision Review Officer in January 
2008.  The Veteran also appeared and testified at a Board 
hearing held in Washington, DC, before the undersigned 
Veterans Law Judge in September 2009.  The transcripts of 
these hearings have been associated with the claims file.

The Veteran has claimed service connection for PTSD.  
Construing the claim liberally, however, the Board finds 
that it should be characterized as one for service 
connection for a psychiatric disorder, to include PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam 
order) (it is the responsibility of the Board to consider 
alternate current conditions within the scope of the claim).  
The issue is thus restated on the title page of this 
decision.

The appeal is REMANDED to the RO in Cleveland, Ohio.  VA 
will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary to provide the 
Veteran with a VA examination to obtain an opinion as to 
whether he has PTSD that is related to his verified in-
service stressors.  Although both private and VA treatment 
records from 2006 forward show the Veteran has a diagnosis 
of PTSD, it is not clear that the Veteran's PTSD has been 
specifically related to his verified in-service stressors.  
Thus, VA examination is necessary to resolve the Veteran's 
claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

With regard to the Veteran's claimed in-service stressors, 
the Board finds that there is sufficient evidence to verify 
that the Veteran was involved in the Haitian Migration 
Interdiction Operation and that he also participated in the 
Grenada Operation (Operation Urgent Fury) in 1983.  Both 
stressors happened while the Veteran was serving on the U.S. 
Coast Guard Cutter (USCGC) Chase from June 1982 to August 
1984.  

With regard to the first stressor (the Haitian Migration 
Interdiction Operation), information provided by the U.S. 
Coast Guard includes an operations report from July 1982 
from the USCGC Chase showing that 16 Haitian migrants were 
interdicted on July 20, 1982.  Six of the Haitians were 
noted to be dead subsequent to questioning on board.  This 
report also notes that the Veteran was transported to Gitmo 
via medevac on July 22, 1982, along with another crew 
member, due to exhibiting signs of stress after 
participating in the last operation requiring evaluation 
prior to their return to Chase.  The Board finds this 
operation record to be sufficient evidence to verify the 
Veteran's participation in interrogation of Haitians on 
board the USCGC Chase and that he likely witnessed the 
deaths of Haitians during that time.  This finding is 
further supported by the various buddy statements of record 
that report the Veteran's participation in these events.

The Board acknowledges that the Veteran's service treatment 
records contain one note that appears to directly contradict 
the USCGC Chase's operation report and the Veteran's 
participation in the operation in July 1982.  A treatment 
note from the U.S. Naval Hospital at Guantanamo Bay, Cuba, 
indicates that the Veteran was in the hospital there from 
July 19, 1982, to July 20, 1982, for gastroenteritis and was 
discharged to the Medical Holding Company.  However, there 
are no further treatment records to indicate the Veteran's 
continued treatment or other records indicating the 
Veteran's removal from and return to the USCGC Chase for 
this treatment.  Thus, the two records are in direct 
contradiction - one showing the Veteran's presence on the 
Chase and the other showing his absence from the Chase - 
thereby creating doubt as to what record is accurate.  
Reasonable doubt must be resolved in favor of the Veteran.  
38 C.F.R. § 3.102.  Thus, the Board resolves reasonable 
doubt and concludes that the operation report from July 1982 
is sufficient to establish the Veteran's presence aboard the 
Chase during the July 1982 operation.

The Board also finds that there is sufficient evidence to 
establish that the Veteran was involved in the Grenada 
Operation.  The Veteran's service personnel records show 
that he was awarded the Armed Forces Expeditionary Medal for 
service aboard the USCGC Chase (WHEC 718) during the period 
of 23 October 1983 and 21 November 1983 while participating 
in the Grenada Operation (Operation Urgent Fury).  The 
Veteran has contended that this award is indicative of 
combat.  At the RO hearing in January 2008, he testified 
that, in that operation, the law enforcement teams (of which 
he was a member of Team 4) were required to help and aid the 
landing of the Marines; and they drove and operated landing 
craft, which came under small arms fire.  However, the Board 
notes that none of the medical treatment records showing a 
diagnosis of PTSD indicate any specific report of a combat 
stressor related to the Veteran's participation in the 
Grenada Operation.

The Board notes the Veteran has also alleged a stressor 
involving his participation in an operation involving Cuban 
nationals during his assignment to the USCGC Alert.  
However, there are no service records showing the Veteran's 
assignment, whether permanent or temporary, to this ship.  
Thus, this stressor has not been verified, and the examiner 
should be told to that this is not a valid stressor upon 
which a diagnosis of PTSD may be based.

Prior to scheduling the Veteran for the VA examination, 
additional development should be undertaken to ensure that 
all VA treatment records relating to treatment for PTSD are 
part of the claims file.  The Board notes that there are 
private treatment records from 2005 forward in which it is 
noted that the Veteran is under ongoing care for his PTSD at 
VA.  The claims file, however, only contains outpatient 
psychiatry notes from December 2005, May 2006 and March 
2007.  

There are also some inpatient VA treatment records that 
appear to be missing.  Specifically, the record shows the 
Veteran participated in the PTSD Resident Rehabilitation 
Program (PRRP) from February to April of 2006.  However, the 
only records relating to this program are the intake 
screening from February 2006 and the discharge summary from 
April 2006.  The treatment records related to the Veteran's 
participation in this program are not of record and should 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's mental health 
treatment records, both inpatient and 
outpatient, from the VA Medical Center in 
Dayton, Ohio, for treatment related to PTSD 
from 2004 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

2.  Obtain ALL treatment records from the VA 
Medical Center in Lexington, Kentucky, 
related to the Veteran's participation in 
the PTSD Residential Rehabilitation Program 
(PRRP) from February 21st to April 28th of 
2006.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility should provide a negative response 
if records are not available.

3.  After all previously instructed 
development is complete, schedule the 
Veteran for a VA initial PTSD examination.  
The claims folder, or copies of all 
pertinent records, must be made available to 
the examiner for review prior to preparation 
of the examination report.  

The examiner should be advised as to the 
stressors that the Board has determined in 
the paragraphs above are established by the 
record.  The examiner should be instructed 
that only these events may be considered for 
the purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should be specifically instructed 
that any stressor related to the Veteran's 
alleged service on the U.S. Coast Guard 
Cutter Alert in 1980 has not been verified 
and cannot be the basis for a diagnosis of 
PTSD for service connection purposes. 

The examiner should be asked to determine 
(1) whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied, and, if any, (2) whether there is 
a nexus between the diagnosed PTSD and one 
or more of the in-service stressors found to 
be established by the record.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.

If the examiner diagnoses the Veteran to 
have a psychiatric disorder other than PTSD, 
the examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the diagnosed psychiatric 
disorder is related to the Veteran's active 
service in the U.S. Coast Guard.

The report of examination should include a 
complete rationale for all opinions 
expressed with a discussion of the evidence 
of record for and against the opinion 
proffered.

3.  Thereafter, the Veteran's claim should 
be readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his attorney.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


